EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Nguyen on January 26, 2022.
The application has been amended as follows: 

1.  (Currently amended) A system for simulating electrosurgical procedures, comprising:
	a non-electrically conductive simulated tissue structure comprising:
		a first material having a first melting temperature, 
		a second material connected to the first material, and
		a surgical pathway configured to guide a user along a path indicating where to melt the first material in accordance with an electrosurgical procedure, wherein: 
the surgical pathway is defined via the first material being flanked on at least one side by the second material, 
the surgical pathway is not visible by the user, [[[and]] 
configured to be by the user via one or more anatomical markings associated with the first and second materials, and
and
a heat-generating non-electrosurgical instrument in the shape of a laparoscopic electrosurgical instrument configured to simulate electrosurgery with the non-electrically conductive simulated tissue structure by delivering heat at the first melting temperature to melt the first material.

6.  (Currently amended) A system for simulating electrosurgical procedures, comprising:
	a non-electrically conductive simulated tissue structure comprising:
		a first material having a first melting temperature;
		a second material connected to the first material; and
a surgical pathway configured to guide a user along a path indicating where to melt the first material in accordance with an electrosurgical procedure, wherein: 
the surgical pathway is not visible by the user,
configured to be by the user via one or more anatomical markings associated with the non-electrically conductive simulated tissue structure; and
	
a heat-generating non-electrosurgical instrument in the shape of a laparoscopic electrosurgical instrument configured to simulate electrosurgery with the non-electrically 

7.  (Currently amended) A system for simulating electrosurgical procedures, comprising:
	a non-electrically conductive simulated tissue structure comprising:
		a first material having a first melting temperature and forming a first layer,
		a second material connected to the first material, wherein the second material forms a second layer connected to the first layer such that the first layer surrounds or encompasses the second layer,
a third material having a third melting temperature that is higher than the first melting temperature, the third material forming a third layer connected to the first layer, and
a wherein:
	the surgical pathway is not visible by the user,
	the surgical pathway is configured to be located by the user via one or more anatomical markings associated with the non-electrically conductive simulated tissue structure, 
	and





20.  (Currently amended) The system of claim 1[[9]], wherein the surgical pathway [[ ]]is further configured to provide user feedback indicating when the user has veered off the surgical pathway while melting the first material.

22.  (Currently amended) The system of claim 21, wherein the laparoscopic trainer further comprises an indirect visualization capture device that [[a]]the user relies on to find and navigate the surgical pathway when performing a simulated electrosurgical procedure, and that captures images of the non-electrically conductive simulated tissue structure obtained from within the laparoscopic trainer and a display screen that the user views indirect visualizations of the non-electrically conductive simulated tissue structure provided by the captured images.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found does not teach, suggest, or otherwise render obvious “a system for simulating electrosurgical procedures, comprising:
	a non-electrically conductive simulated tissue structure comprising:
		a first material having a first melting temperature, 
		a second material connected to the first material, and
		a surgical pathway configured to guide a user along a path indicating where to melt the first material in accordance with an electrosurgical procedure, wherein: 
the surgical pathway is defined via the first material being flanked on at least one side by the second material, 
the surgical pathway is not visible by the user,
the surgical pathway is configured to be located via one or more anatomical markings associated with the first and second materials, and
		the first material and the second material are configured such that the second material is removable from the first material upon melting at least a portion of the first material along the surgical pathway; and
a heat-generating non-electrosurgical instrument in the shape of a laparoscopic electrosurgical instrument configured to simulate electrosurgery with the non-electrically 
Simulating electrosurgical procedures is known, and it even would have been obvious to simulate an electrosurgical procedure by melting portions of a non-electrically conductive tissue, e.g., using a laser (see Office Action mailed June 23, 2021). However, simulating an electrosurgical procedure by using a heat-generating non-electrosurgical instrument (i.e., not a laser) to melt the first material along a surgical pathway of a non-electrically conductive simulated tissue that is not visible to the user and is thus located by the user via anatomical markings would not have been obvious to one of ordinary skill in the art before the time of invention without the benefit of Applicant’s Disclosure.
Therefore, claim 1 is allowed. Claims 6 and 7 are likewise allowed as they contain at least the subject matter of claim 1. Claims 2-10, 12-18, and 19-31 are also allowed via their respective dependencies of allowed claims 1, 6, and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.K./
Patent Examiner
Art Unit 3715


/THOMAS J HONG/Primary Examiner, Art Unit 3715